internal_revenue_service index nos number release date cc dom fi p - plr-104168-99 date date legend bank state a year dollar_figuret dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figurey dear this is in reply to a letter dated date and subsequent correspondence requesting a ruling on behalf of bank the requested ruling concerns whether the reduction of bank’s loans outstanding that resulted from the transfer of loans described below requires recapture of bank’s suspended reserves_for_bad_debts plr-104168-99 facts bank a state a chartered mutual_savings_bank regulated by the state a department of banking was organized in year and has continuously engaged in the banking business bank is primarily engaged in attracting deposits from the general_public in bank’s market area and investing these deposits in one- to four-family residential real_estate mortgages and loans consumer loans and commercial loans bank also invests in mortgage-backed_securities and other investment securities bank qualifies as a bank within the meaning of sec_581 of the internal_revenue_code and as a large_bank within the meaning of sec_585 bank used the reserve_method of accounting for bad_debts allowed by sec_593 until that method was repealed for taxable years beginning after at the close of bank’s last taxable_year beginning before the close of the base_year the balance of bank’s bad_debt_reserve was dollar_figuret the pre-1988 reserve and the amount of its loans outstanding was dollar_figureu bank’s loans outstanding exceeded dollar_figureu at the close of each subsequent taxable_year until the transfer of loans described below as required by the repeal of the sec_593 reserve_method bank changed to the specific_charge-off_method of accounting for bad_debts in its first taxable_year beginning after the year_of_change under sec_593 bank computed a net sec_481 adjustment for the change the amount of this adjustment dollar_figurev was the amount by which bank’s bad_debt_reserve balance at the close of the year preceding the year_of_change dollar_figurew exceeded the amount of its pre-1988 reserve the amount of this sec_481 adjustment has been and will continue to be included in bank’s income ratably over the years beginning with the year_of_change bank’s pre-1988 reserve and bank’s supplemental reserve were suspended and have not been recaptured in a year after the year_of_change to reduce bank’s state a income_tax_liability bank formed a passive investment_company pic as a wholly owned subsidiary of bank pursuant to state a law when bank formed the pic it made an initial capital_contribution to the pic and also transferred loans with an aggregate balance of about dollar_figurex to the pic bank represents that these transfers were transactions described in sec_351 and were not transactions described in sec_381 the pic is responsible for the servicing escrow collection foreclosure refinancing and restructuring activities related to the loans that it holds plr-104168-99 bank is authorized to transfer as much as dollar_figurey of loans to the pic the pic is not a bank as defined in sec_581 after forming the pic bank directly held loans with an aggregate balance exceeding dollar_figurex since then bank has continued to accept deposits and make new loans and to be a bank as defined in sec_581 as a result of the loan transfer however bank’s amount of loans outstanding fell below dollar_figureu the amount of its loans outstanding at the close of the base_year and remained below dollar_figureu through the close of the taxable_year that included the loan transfer law sec_593 provides for the termination of the sec_593 reserve_method sec_593 b c and d do not apply to any taxable_year beginning after date sec_593 provides that any taxpayer required by sec_593 to change its method of computing reserves_for_bad_debts will treat the change as a change in method_of_accounting initiated by the taxpayer and having been made with the consent of the commissioner pursuant to sec_593 the net sec_481 adjustment for the change will be determined by taking into account only applicable_excess_reserves ratably over the 6-year period beginning with the first taxable_year beginning after date pursuant to sec_593 the term applicable_excess_reserves means the excess of i the balance of the reserves described in sec_593 other than the supplemental reserve as of the close of the taxpayer’s last taxable_year beginning before date over ii the lesser_of i the balance of such reserves as of the close of the base_year or ii the balance of the reserves described in subclause i reduced in the same manner as under sec_585 on the basis of the taxable years described in clause i and this clause ii sec_593 provides for the recapture of the suspended reserves where the taxpayer ceases to be a sec_581 bank if during any taxable_year beginning after date a taxpayer to which sec_593 applied is not a bank as defined in sec_581 sec_593 will apply to the reserves described in sec_593 and the supplemental reserve except that such reserves will be taken into account ratably over the 6-year period beginning with such taxable_year sec_593 provides for the suspended reserves to be included as sec_381 items the balance taken into account by a plr-104168-99 taxpayer under sec_593 and the supplemental reserve will be treated as items described in sec_381 sec_593 gives the secretary the authority to prescribe any regulations necessary to carry out sec_593 and e including regulations providing for the application of these sections in the case of acquisitions mergers spinoffs and other reorganizations no regulations have been issued under sec_593 sec_593 provides for the recapture of the suspended reserves upon certain distributions to shareholders in general any distribution_of_property by a taxpayer having a balance described in sec_593 to a shareholder with respect to its stock will be treated as made first out of its post-1951 earnings_and_profits then out of the balance taken into account under sec_593 then out of the supplemental reserve then out of such other accounts as may be proper analysis because of the repeal of the sec_593 reserve_method bank changed to the specific_charge-off_method of accounting for bad_debts in its first taxable_year beginning after sec_593 governed this change in accounting_method accordingly bank computed a net sec_481 adjustment by taking into account only its applicable_excess_reserves as defined in sec_593 subclause ii of sec_593 had no effect in determining bank’s applicable_excess_reserves because the amount of its loans outstanding at the close of the base_year was dollar_figureu and its loans outstanding exceeded this amount at the close of each subsequent taxable_year while it used the sec_593 reserve_method the amount of bank’s applicable_excess_reserves was the amount by which its reserve balance at the close of the year preceding the year_of_change exceeded the amount of its pre-1988 reserve bank has been including in income the amount of its applicable_excess_reserves ratably over the prescribed 6-year period and will continue to do so bank’s pre-1988 reserve and its supplemental reserve were suspended and have not been recaptured later when bank formed the pic it transferred a substantial portion of its loans to the pic however bank also retained a substantial portion of its loans and bank has continued to accept deposits and make new loans and to qualify as a bank under sec_581 since bank has not ceased to be a sec_581 bank sec_593 does not require recapture of the suspended reserves in the plr-104168-99 present case nor did bank’s formation of the pic involve a distribution to shareholders that would require recapture of the suspended reserves under sec_593 moreover assuming that bank’s transfer of loans to the pic was not a transaction described in sec_381 sec_593 does not require bank’s suspended reserves to be treated as sec_381 items for these reasons and based on the facts and representations submitted we conclude that the reduction of bank’s loans outstanding that resulted from its transfer of loans to the pic does not require recapture of its pre-1988 reserve or its supplemental reserve however these suspended reserves will remain subject_to future recapture by bank if it ceases to be a sec_581 bank or makes a distribution to shareholders that is described in sec_593 no opinion is expressed or implied as to the federal tax consequences of the transaction described above under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling should be attached to the federal_income_tax return of bank for the taxable_year that includes the transfer of loans to the pic in accordance with the provisions of a power_of_attorney currently on file we are sending a copy of this ruling letter to your authorized representatives sincerely assistant chief_counsel financial institutions products by sharon galm senior technician reviewer branch enclosures copy of this letter copy for sec_6110 purposes plr-104168-99
